IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Staley Williams,                      :
                    Petitioner        :
                                      :
            v.                        :   No. 181 C.D. 2016
                                      :   Submitted: September 9, 2016
Pennsylvania Board of Probation       :
and Parole,                           :
                 Respondent           :


BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                             FILED: November 16, 2016

            Staley Williams petitions for review of an adjudication of the
Pennsylvania Board of Probation and Parole (Parole Board) denying his request for
administrative review of the Parole Board’s decision recommitting him as a
convicted parole violator to serve 24 months backtime. Williams argues that the
Parole Board erred because it did not explain its reason for not crediting Williams
for time spent at liberty on parole. Further, Williams challenges the Parole Board’s
recalculation of his maximum sentence date to be September 15, 2019. For the
reasons that follow, we affirm the Parole Board’s order.
            Williams is currently incarcerated in the State Correctional Institution
at Graterford. His original conviction for drug charges resulted in a three to six
year sentence.     His minimum release date was September 3, 2012, and his
maximum release date was September 3, 2015. Williams was paroled on April 4,
2011, and released to Adappt Treatment Services. The conditions of parole, which
Williams signed, stated: “If you are convicted of a crime committed while on
parole, the Board has the authority, after an appropriate hearing, to recommit you
to serve the balance of the sentence or sentences which you were serving when
paroled, with no credit for time at liberty on parole.” Certified Record at 20 (C.R.
__).
            On September 9, 2014, Williams was arrested for drug related charges
and confined in the Berks County Prison. On October 16, 2014, Williams was
recommitted for six months for multiple technical parole violations. C.R. 64-66.
On April 16, 2015, Williams pled guilty to: (1) corrupt organizations; (2) criminal
use of a communication facility; and (3) two counts of manufacture, delivery, and
possession with the intent to deliver a controlled substance. On that same day, the
trial court sentenced Williams to two to five years confinement in a state
correctional institution. C.R. 75. Williams received credit on his new sentence for
his confinement from September 10, 2014, to April 16, 2015.
            On July 27, 2015, Williams waived his right to a parole revocation
hearing and acknowledged his drug conviction in Berks County while he was on
parole.   On August 20, 2015, the Parole Board recommitted Williams as a
convicted parole violator to serve twenty-four months backtime. C.R. 125-126.
            On October 9, 2015, Williams filed an administrative appeal,
challenging the timeliness of the Parole Board’s determination, the calculation of
his recommitment term, and the decision not to award him credit for time spent at
liberty on parole. The Parole Board, finding no grounds for relief, affirmed its
August 20, 2015, decision. Williams now petitions this court for review.




                                         2
              On appeal,1 Williams raises three issues. First, Williams argues that
the Parole Board erred in automatically denying him credit for time spent at liberty
on parole without explaining its reasoning, in violation of Section 6138 of the
Prisons and Parole Code (Parole Code), 61 Pa. C.S. §6138. Second, Williams
argues that if his new conviction, which forms the basis for the parole violation,
does not fall within any excluded categories listed in Section 6138 of the Parole
Code, his maximum sentence date should not be changed. Third, and relatedly,
Williams submits that the language of Section 6138 of the Parole Code does not
give the Parole Board the authority to extend a maximum sentence date. The
Parole Board responds that it acted in accordance with the relevant statute and case
law in its recommitment of Williams.
              We address, first, Williams’ argument that the Parole Board erred by
automatically denying him credit for time spent at liberty on parole, also referred
to as “street time.” Specifically, Williams contends that the Parole Board violated
Section 6138 of the Parole Code by failing to provide reasons for denying him
credit for his street time. Section 6138 states, in relevant part:

              (a) Convicted violators.
                                                 ***
                     (2) If the parolee’s recommitment is so ordered,
                     the parolee shall be reentered to serve the
                     remainder of the term which the parolee would
                     have been compelled to serve had the parole not
                     been granted and, except as provided under

1
  Our scope of review is to determine whether the Parole Board’s decision is supported by
substantial evidence, whether an error of law was committed, or whether constitutional rights
have been violated. Section 704 of the Administrative Agency Law, 2 Pa. C.S. §704; Moroz v.
Pennsylvania Board of Probation and Parole, 660 A.2d 131, 132 (Pa. Cmwlth. 1995).


                                             3
                    paragraph (2.1), shall be given no credit for the
                    time spent at liberty on parole.
                    (2.1) The board may, in its discretion, award
                    credit to a parolee recommitted under paragraph
                    (2) for the time spent at liberty on parole, unless
                    any of the following apply:
                          (i)    The crime committed during
                          the period of parole or while
                          delinquent on parole is a crime of
                          violence as defined in 42 Pa. C.S.
                          §9714(g) (relating to sentences for
                          second and subsequent offenses) or a
                          crime requiring registration under 42
                          Pa. C.S. Ch. 97 Subch. H (relating to
                          registration of sexual offenders).

61 Pa. C.S. §6138(a). Williams concedes that Section 6138 does not automatically
entitle him to credit for his street time. Instead, he argues that the Parole Board, as
part of exercising its discretion under Section 6138(a)(2.1), had to not only decide
whether he forfeited his street time but also explain the reasoning behind that
decision. Williams argues that the Parole Board’s mere checking of a box on the
hearing report form denying him credit was insufficient to demonstrate that the
Board exercised its discretion.
             This Court recently considered and rejected this identical issue in
Pittman v. Pennsylvania Board of Probation and Parole, 131 A.3d 604 (Pa.
Cmwlth.), appeal granted, 137 A.3d 572 (Pa. 2016). There, this Court analyzed
the language of Section 6138(a)(2.1), which grants the Parole Board discretion
over whether to award credit to a recommitted parolee. We explained that

             section 6138(a)(2.1) only states that the Board “may, in its
             discretion, award credit….” Based upon its plain language,
             there are no statutory standards in section 6138(a)(2.1) of the
             Parole Code that define or curtail how, when, or in what
             manner discretion should or must be exercised. It is well-
                                         4
             settled that this Court cannot supply such guideposts as a matter
             of judicial construction. Ultimately, the absence of statutory
             standards further supports the conclusion that the Board’s
             checking of “no” on the hearing report demonstrates that the
             Board fully exercised the discretion that the legislature afforded
             to it under section 6138 of the Parole Code.

Id. at 611 (citations omitted). Therefore, in accordance with Pittman, the Parole
Board did not abuse its discretion by checking the “No” box on its hearing report
form to indicate that it was not crediting Williams for his street time. Because no
additional explanation was necessary, the Parole Board did not abuse its discretion
under Section 6138(a)(2.1).
             Next, Williams contends that because his new conviction was not for
a crime excluded from credit consideration under Section 6138(a)(2.1)(i) the
Parole Board erred in recalculating his maximum sentence date.                Section
6138(a)(2.1)(i) expressly limits the discretion of the Parole Board by requiring it to
deny credit for time spent at liberty on parole if a parolee has committed a crime of
violence as defined in 42 Pa. C.S. §9714(g) or a crime requiring registration as a
sex offender under 42 Pa. C.S. Ch. 97 Subch. H. 61 Pa. C.S. §6138(a)(2.1)(i).
Williams argues that because he did not commit either of those types of crimes, the
Parole Board erred by not awarding him credit and extending his maximum
sentence date. We disagree.
             That the Parole Board is statutorily prohibited from awarding credit to
a parolee who has been recommitted for a crime of violence or requiring
registration as a sex offender does not mean that the Board must award credit to a
parolee who has not committed such a crime. Williams’ crime is not expressly
excluded from credit consideration by subsection (a)(2.1); however, the decision
regarding whether to award a parolee credit remains discretionary with the Parole


                                          5
Board. Pittman, 131 A.3d at 609. What is more, Williams’ conditions of parole,
which he signed on April 4, 2011, expressly stated that if he is convicted of a crime
while on parole and recommitted, he will not be credited for the time spent at
liberty on parole. C.R. 20. Accordingly, the fact that Williams was convicted of a
crime that was nonviolent and did not require sex-offender registration did not
necessitate that the Parole Board credit him for his street time.
              In a related argument, Williams argues that the Parole Board erred in
recalculating his maximum sentence date. Specifically, he argues that the Parole
Board is not authorized to alter a judicially imposed maximum sentence. Initially,
we note that the Parole Board has “the power to recommit a convicted parole
violator to serve the balance of the court-imposed maximum sentence if the new
crime was committed by the parolee before the expiration of the maximum
sentence originally imposed.” Knisley v. Pennsylvania Board of Probation and
Parole, 362 A.2d 1146, 1148 (Pa. Cmwlth. 1976). Further, “the constitutional
challenges to this procedure [have been] rejected by this Court.…” Id. Williams
was recommitted as a convicted parole violator on April 16, 2015. Williams
committed his new crime before his original sentence had expired, i.e., prior to
September 3, 2015. Accordingly, the Parole Board had the power to recommit
Williams to serve the balance of his court imposed maximum sentence, resulting in
a new maximum sentence date of September 15, 2019.2

2
  Williams’ brief inaccurately states that 1301 days were added to his sentence. Williams’ Brief
at 9. The Parole Board correctly recalculated Williams’ maximum sentence date by adding 1613
days. Williams was paroled on April 4, 2011, with a maximum sentence date of September 3,
2015. When he was paroled, he had 1613 days remaining on his sentence. The Parole Board’s
decision to recommit him as a convicted parole violator authorized the recalculation of his
sentence to reflect that Williams received no credit for the time he spent at liberty on parole.
Because Williams was convicted as a technical parole violator on October 16, 2014, and
(Footnote continued on the next page . . .)
                                               6
             For these reasons, we affirm the Parole Board’s adjudication.

                                     ______________________________________
                                     MARY HANNAH LEAVITT, President Judge




(continued . . .)
recommitted to serve six months, he became available to begin serving the remainder of his
original sentence on April 16, 2015. Accordingly, adding 1613 days to Williams’ start date
yields a new maximum sentence date of September 15, 2019.


                                            7
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Staley Williams,                    :
                   Petitioner       :
                                    :
            v.                      :   No. 181 C.D. 2016
                                    :
Pennsylvania Board of Probation     :
and Parole,                         :
                 Respondent         :


                                  ORDER

            AND NOW, this 16th day of November, 2016, the order of the
Pennsylvania Board of Probation and Parole dated December 14, 2015 in the
above-captioned matter is AFFIRMED.

                                  ______________________________________
                                  MARY HANNAH LEAVITT, President Judge